996 So. 2d 265 (2008)
Timothy BOURDEAU, Appellant,
v.
AMERICAN AIRLINES SPECIALTY RISK SERVICES, INC., Appellee.
No. 1D08-0687.
District Court of Appeal of Florida, First District.
December 24, 2008.
Edward Schroll, Miami, for Appellant.
Clinton C. Lyons, Jr., of Moran, Kidd, Lyons, Johnson & Berkson, P.A., Orlando, for Appellee.
PER CURIAM.
Based on Appellant's failure to reply to this court's September 22, 2008 order to show cause, Appellees' motion to dismiss is GRANTED. The appeal is hereby DISMISSED for Appellant's failure to obey the rules and orders of this Court. See Fla. R.App. P. 9.410.
ALLEN, PADOVANO, and ROBERTS, JJ., concur.